Citation Nr: 1448816	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  10-42 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for exposure to tuberculosis, claimed as a spot on the Veteran's lung.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a left leg disability.

5.  Entitlement to service connection for a right hand disability.

6.  Entitlement to service connection for a rash, specified by the Veteran as on his back.

7.  Whether new and material evidence has been received to reopen a claim of service connection for a dental condition, specified by the Veteran as traumatic injury to his two front teeth.

8.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2014, the Veteran testified at a hearing by videoconference technology before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The issue of entitlement to service connection for exposure to tuberculosis, claimed as a spot on the Veteran's lung; entitlement to service connection for a lumbar spine disability; entitlement to service connection for a cervical spine disability; entitlement to service connection for a left leg disability; entitlement to service connection for a right hand disability; entitlement to service connection for a rash, specified by the Veteran as on his back; entitlement to service connection for a dental condition, specified by the Veteran as being his two front teeth; and whether new and material evidence has been received to reopen a claim of service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1994 rating decision, in pertinent part, denied service connection for a dental disability.  The Veteran was notified of this decision the next month and submitted a notice of disagreement in October 1994, but did not submit a timely substantive appeal.

2.  The evidence received since the September 1994 rating decision is not cumulative or redundant of evidence previously of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1. The September 1994 rating decision that denied service connection for a dental disability is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The evidence received since the September 1994 denial is new and material, and the requirements for reopening the claim for service connection for a dental disability have been met. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (a) (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Concerning the Veteran's application to reopen the previously denied service connection claim for a dental disability, and the underlying merits of such claim, the Board notes that the evidence currently of record is sufficient to enable a fully favorable disposition.  As such, further discussion of the VCAA as to this claim is moot.

Analysis

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

New and material evidence means evidence is defined as that not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

An September 1994 rating decision denied a claim for service connection for a dental disability.  The Veteran was notified of the decision the following month.  He submitted a notice of disagreement in October 1994.  However, he did not submit a timely substantive appeal (Form 9) after the March 1995 statement of the case was issued.  Thus, the September 1994 decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2013).  Therefore, new and material evidence is required to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).

The relevant evidence of record at the time of the September 1994 decision included service treatment records and the Veteran's statements.  Such evidence failed to demonstrate a dental disability was incurred during active service, and thus the claim was denied.  

The pertinent evidence added to the record since the September 1994 rating decision consists of post-service treatment records, VA treatment records, hearing testimony and the Veteran's submitted contentions.  

The objective evidence received since the last final rating decision includes further information concerning an in-service dental injury during hearing testimony.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has been received and the claim for service connection for a dental disability is reopened.


ORDER

New and material evidence having been received, the Veteran's claim to reopen the issue of entitlement to service connection for a dental disability is granted.


REMAND

Initially, the Board observes that the only VA treatment records associated with the claims file were printed and associated with the claims file in February 2009.  Both the April 2010 VA examination and the September 2010 statement of the case cite to treatment records dated after February 2009.  Thus, all outstanding treatment records must be obtained on remand.

The Veteran was afforded a VA examination in April 2010.  The examiner attributed the Veteran's claimed musculoskeletal disabilities to his cervical spine stenosis.  The April 2010 examiner indicated that the Veteran was treated only one time in service for back problems when he was actually treated two times, in October 1963 and February 1964.  As the examiner drew conclusions on an incorrect factual basis of in-service treatment, the Veteran should be afforded an additional examination.

Additionally, the Board notes that the Veteran is service connected for nodular sub-epidermal fibrosis of the left shoulder.  It's unclear whether the Veteran's currently claimed back rash is related to this service-connected disability.  Thus, the Veteran should be afforded a VA examination to make this determination.

Concerning the Veteran's claim for a spot on this lung, the Board notes that the Veteran claimed he was exposed to tuberculosis (TB) during active duty.  A March 2006 treatment note indicates that the Veteran had a positive TB skin test and a chest x-ray showed granulomatous findings in the right lung which was probably incidental.  Thus, as the Veteran credibly testified to in-service exposure to TB and there is some evidence of residuals, the Veteran should be afforded a VA examination to determine if he has current residuals of the claimed in-service TB exposure.  

During the Veteran's hearing testimony, he indicated that he was hit in the mouth with a rifle during a training exercise at Fort Gordon.  He further indicated that he had his two front teeth capped subsequently at Fort Carson due to this injury.

Additionally, although the Veteran was provided with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), that notice did not advise the Veteran of the elements of on a secondary basis.  Such should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notification letter which complies with all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, with respect to the claims for service connection on a secondary basis are fully complied with and satisfied. 

2.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any outstanding medical records from the Houston VAMC dated during or after February 2009.

3.  The Veteran should be scheduled for a VA examination in order to ascertain whether his current rash is related to his in-service treatment for rash or a service-connected disability.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Specifically, the examiner should opine whether the Veteran's rash is more likely, less likely, or at least as likely as not related to any incident of the Veteran's active service or a service-connected disability.  (The term, "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.).  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

4.  The Veteran should be scheduled for a VA examination in order to ascertain whether his claimed musculoskeletal disabilities are related to service or a service-connected disability.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Specifically, the examiner should opine whether the Veteran has a lumbar spine, cervical spine, left leg or right hand disability which is more likely, less likely, or at least as likely as not related to any incident of the Veteran's active service, to include being treated two times for a back problem, or a service-connected disability.  (The term, "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.).  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

5.  The Veteran should be scheduled for a VA examination in order to ascertain whether he has any residuals of his claimed in-service exposure to TB.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Specifically, the examiner should opine whether any disability, to include the granulomatous findings in the right lung from a 2006 chest x-ray is more likely, less likely, or at least as likely as not related to any incident of the Veteran's active service to include the claimed TB exposure.  (The term, "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.).  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

6.  The Veteran should be scheduled for a VA dental examination in order to ascertain whether he has any residuals of his claimed in-service dental trauma.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Specifically, the examiner should opine whether any dental disability is more likely, less likely, or at least as likely as not related to any incident of the Veteran's active service to include the claimed traumatic injury when the Veteran was hit in the mouth with a rifle.  (The term, "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.).  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

7.  Then, the RO or the AMC should readjudicate the claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



